142 F.3d 443
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Peter FRANKS, Plaintiff-Appellant,v.Charles MOOSE, Portland Police Chief;  Vera Katz, PortlandMayor, Defendants-Appellees.
No. 97-35924.D.C. No. CV-96-06179-HO.
United States Court of Appeals,Ninth Circuit.
.Submitted April 20, 19982.Decided April 28, 1998.

Appeal from the United States District Court for the District of Oregon Michael R. Hogan, Chief Judge, Presiding.
Before BRUNETTI, RYMER and T.G. NELSON, Circuit Judges.

MEMORANDUM1

1
Oregon state prisoner Peter Franks appeals pro se the district court's sua sponte dismissal of his amended civil rights complaint alleging that the defendants violated his constitutional rights by failing to arrest Charles Warren, a private citizen.  We are required to dismiss an in forma pauperis appeal sua sponte if the case "fails to state a claim upon which relief may be granted."   See 28 U.S.C. § 1915(e)(2)(B)(ii);  Marks v. Solcum, 98 F.3d 494, 495 (9th Cir.1996) (per curiam).  We agree with the district court that Franks' amended complaint fails to state a cognizable claim for the reasons stated in the district court's order filed June 26, 1997.  Accordingly, we dismiss this appeal.  See id.

DISMISSED.3


2
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


1
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


3
 The addendum to Franks' brief received on February 13, 1998, shall be filed.  All other pending motions are denied